
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 950
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Johnson of
			 Georgia (for himself, Ms.
			 Richardson, Mr. Luján,
			 Ms. Jackson-Lee of Texas,
			 Mr. Ellison,
			 Mr. Conyers, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House that any
		  unobligated funds authorized for expenditure by the Troubled Asset Relief
		  Program (TARP) should be used to create jobs for United States
		  citizens.
	
	
		Whereas the Troubled Asset Relief Program (TARP)
			 authorizes the Secretary of the Treasury to purchase hundreds of billions of
			 dollars of assets and equity from financial institutions to ensure their
			 solvency, promote trust in the financial system, and ease credit
			 markets;
		Whereas TARP funds have been used to ensure that small
			 businesses and individuals have access to credit;
		Whereas stress in credit markets has eased such that
			 financial institutions have begun to repay TARP loans and emergency assistance
			 to financial institutions is no longer necessary;
		Whereas TARP funds have been misused to fund large
			 compensation and bonus packages for executives of financial institutions that
			 required assistance from the United States;
		Whereas United States citizens continue to face a severe
			 economic downturn;
		Whereas in October 2009, the Bureau of Labor Statistics
			 reported a nationwide unemployment rate of 10.2 percent, the highest since the
			 Great Depression;
		Whereas as of November 2009, the Bureau of Labor
			 Statistics reported that the U–6 measure of unemployment, which includes
			 discouraged workers and workers able to find only part-time employment, was
			 17.2 percent;
		Whereas as of November 2009, the Bureau of Labor
			 Statistics reported that more than 15,000,000 people were unemployed;
		Whereas the monthly 105(a) report from the Department of
			 Treasury, dated November 10, 2009, calculates that $139.3 billion of the TARP
			 funds are unobligated funds authorized for expenditure; and
		Whereas according to the United States Conference of
			 Mayors December 2008 Ready-to-Go Jobs Report, in 641 cities in
			 all regions of the country, a total of 15,221 local infrastructure projects are
			 shovel-ready and capable of creating more than 1,000,000 jobs
			 over a 2-year period: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that job creation is the top
			 priority of the United States;
			(2)observes that
			 there are shovel-ready projects nationwide that could create
			 more than 1,000,000 jobs given adequate public investment; and
			(3)states that the $139.3 billion of
			 unobligated funds authorized for expenditure by the Troubled Asset Relief
			 Program should be used to create jobs for United States citizens.
			
